Citation Nr: 1120883	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  08-25 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a rating higher than 60 percent for Meniere's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to August 1989.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, that granted an increased rating from 10 to 30 percent, effective April 2006, and the Veteran appealed.  On appeal, an RO appeals officer granted an increased rating from 30 to 60 percent, also effective April 2006, and the Veteran continued her appeal for an even higher rating.  

The Veteran appeared at a Board hearing via video teleconference in December 2010 before the undersigned Acting Veterans Law Judge.  A transcript of the hearing testimony is associated with the claims file.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's Meniere's syndrome has not manifested with cerebellar gait that occurs more than once a week during the current rating period.

2.  An exceptional disability picture is not shown by the evidence of record.


CONCLUSION OF LAW

The requirements for an evaluation higher than 60 percent for Meniere's syndrome are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.87, Diagnostic Code 6205 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to the decision appealed, VA notified the Veteran in May 2006 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and notice of how disability ratings and effective dates are assigned.  The Board finds the letter fully time- and content-compliant.  See 38 C.F.R. § 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  Neither the Veteran nor her representative asserts the failure of VA to seek or obtain any evidence identified or requested.  Indeed, the Veteran and her representative specifically noted at the hearing that all relevant records were associated with the claims file.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal.  Id.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).


Governing Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath, 1 Vet. App. at 594.  Where an increase in the level of a service-connected disability is at issue, however, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this decision is, therefore, undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Analysis

By way of history, a January 1991 rating decision granted service connection for labrynthitis with an initial 10 percent rating, effective September 1989.  VA received the Veteran's current claim for an increased rating in April 2006.  In light of the documented symptomatology, the rating decision appealed rated the Veteran's disability as Meniere's disease.  As noted in the Introduction, the Veteran's Meniere's disease is currently rated as 60 percent disabling, which is next to the highest scheduler rating allowed.  See 38 C.F.R. § 4.87, Diagnostic Code 6205.  Hence, in the interest of brevity, the Board's review will focus solely on whether the evidence meets or approximates the criteria for a 100 percent rating.

The applicable rating criteria provide that, a 100 percent evaluation is warranted for Meniere's syndrome that manifests with hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly, with or without tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6205.  Further, Meniere's syndrome is to be rated either under these criteria or by separately rating vertigo (as a peripheral vestibular disorder), hearing impairment, and tinnitus, whichever method results in a higher overall rating, with the provision that a rating for hearing impairment, tinnitus, or vertigo is not to be combined with a rating under Diagnostic Code 6205.  Id. at Note.

In as much as the Veteran's Meniere's is already rated at 60 percent, she will not receive even an equal, let alone a higher, rating if the peripheral vestibular component, hearing impairment, and tinnitus, are rated separately.  See 38 C.F.R. § 4.86, Diagnostic Code 6200; § 4.87, Diagnostic Codes 6204, 6260.  For example, her hearing loss would warrant no more than a 10 percent evaluation.  See 38 C.F.R. § 4.87, Diagnostic Code 6100. Tinnitus would warrant no more than a 10 percent evaluation.  See 38 C.F.R. § 4.87, Diagnostic Code 6260.  Peripheral vestibular has a maximum evaluation of 30 percent.  See 38 C.F.R. § 4.87, Diagnostic Code 6204.  These combine to a 40 percent evaluation.  38 C.F.R. § 4.25 (2010).  Thus, evaluating the symptoms separately would not provide the Veteran with a higher evaluation.  

The Board finds that, while the lay statements of the Veteran's coworkers and the medical evidence, both private and VA, clearly show the Veteran's symptoms of vertigo or dizziness are constant, there is no competent evidence of a cerebellar gait.  The April 2006 examination report notes the Veteran's symptoms as left ear hearing loss, constant tinnitus, recurring spinning dizziness, and oral fullness.  Physical examination revealed a negative exaggerated Romberg test and Fukuda test that was strongly suggestive of left vestibular dysfunction.  The Veteran did not report a cerebellar gait or stance, nor did the examiner note such symptom(s).  The Veteran's private records for the period May 2006 forward also fail to note any finding of a cerebellar gait.

VA outpatient entries of June 2007 and April 2008 note the Veteran used a cane to steady herself during or after her dizzy spells.  The statement of the case indicates that the RO found the 60 percent rating was approximated based on the notation related to the use of a cane.  The Board, however, finds that the mere use of a cane does not indicate the presence of a cerebellar gait or stance.  The Board notes a December 2008 VA physical therapy entry wherein the Veteran reported that she forgot her cane, and she was very wobbly on her feet and dizzy.  The physical therapist, however, did not note any staggering gait or stance in the process of showing the Veteran her home exercise program.

The Veteran's representative asserted at the hearing that the objective findings of the March 2010 examination show the Veteran's symptoms meet or approximate the criteria for the 100 percent rating.  See Transcript, p. 9.  The opposite is in fact correct.  The March 2010 examination report reflects that the examiner specifically noted that, while there was a history of vertigo or dizziness, there was no history of balance or gait problems.  Further, the objective findings on clinical examination indicated that there was no evidence of a staggering gait or imbalance.  She also stated there were no signs during the examination of a staggering gait or imbalance.  Parenthetically, the Board notes that a cerebellar gait is defined as a wide-based gait with lateral veering, unsteadiness, and irregularity of steps; often with a tendency to fall to one or other side, forward or backward.  Steadman's Medical Dictionary, p. 698, 27th Edition (2000).  The examiner noted that a July 2009 computed tomography scan of the Veteran's head revealed no hemorrhage, mass effect, or edema.  The private treatment records indicate that an MRI examination was also negative.

In light of the above, the Board is constrained to find that the preponderance of the evidence shows the Veteran's Meniere's disease to more nearly approximate the assigned 60 percent rating, as the evidence is against a finding that her daily dizziness with hearing loss and tinnitus is accompanied by a cerebellar gait.  38 C.F.R. §§ 4.1, 4.7, 4.87, Diagnostic Code 6205.  The Board finds no factual basis for a staged rating for any part of the current rating period.

Although the evidence of record shows the Veteran works full time, she has missed a significant number of days from her job as a school librarian due to her Meniere's disease.  Thus, the Board has also considered the propriety of a referral for consideration of a higher rating on an extraschedular basis under 38 C.F.R. § 3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 (2008) (Board must discuss whether referral for extraschedular consideration is indicated where raised by the evidence of record).

In exceptional cases, where the rating schedule is deemed inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the applicable criteria, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1).

The Board is precluded from granting an increased rating on an extraschedular basis in the first instance.  Id;  Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  The Board may, however, determine whether a particular claim merits submission for an extraschedular evaluation.  Brannon v. West, 12 Vet. App. 32, 35 (1998).

Before the Board may refer a case for extraschedular consideration, however, there first must be a finding that the Veteran's disability picture is exceptional.  To do so, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In the instant case, the Board, however, finds that the rating criteria describe the Veteran's Meniere's symptoms and the levels of the severity of the disability.  This means the Veteran's Meniere's disease disability is not exceptional.  See id.  In the absence of an exceptional disability picture, referral for extraschedular consideration is not allowed.  See 38 C.F.R. § 3.321(b)(1).  The 60 percent rating, as far as practical, compensates the Veteran for the impairment of her earning capacity due to her Meniere's disease.  See 38 C.F.R. § 4.1 ("Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.").

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to a rating higher than 60 percent for Meniere's disease is denied.



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


